 Case: 2:20-cv-00024-SRC Doc. #: 33 Filed: 10/23/20 Page: 1 of 1 PageID #: 306




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

 JAMES COOK,                                    )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )             No. 2:20-cv-00024-SRC
                                                )
 LUKENDRA LOCKHART, et al.,                     )
                                                )
                Defendants.                     )

                                   Memorandum and Order

       This matter comes before the Court on a document submitted by plaintiff James Cook

which has been construed as a motion to issue process. Doc. 23. In the motion, Plaintiff provides

an address for service on defendant Jeffrey McCollum, who has not yet been served. Plaintiff’s

motion will be denied at this time, as the Court has ordered the United States Marshal’s Office to

effectuate process at the last known address provided by Corizon Health under seal.

       Accordingly, the Court orders that [23] Plaintiff’s Motion to Issue Process is denied

without prejudice.

       Dated this 23rd day of October, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE
